 



Exhibit 10.2.1



 

     

  Mobile Mini, Inc.
Notice of Grant of Stock Options
  ID: 86-0748362
And Option Agreement
  7420 S. Kyrene Road, Suite 101

  Tempe, Arizona 85283



 

         
[NAME]
  Option Number:   [Control Number]
[ADDRESS]
  Plan:   [Name]
[CITY, STATE, ZIP CODE]
  ID:   [ID Number]



 

Effective [DATE] , you have been granted a(n) Incentive Stock Option to buy
[NUMBER] shares of Mobile Mini, Inc. (the Company) stock at [AMOUNT] per share.

The total option price of the shares granted is [AMOUNT].

Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration
 
           
[# of Shares]
  On Vest Date   [DATE]   [DATE]



 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and this Notice of Grant and Option
Agreement (this “Notice of Grant” or this “Agreement”).



 

     
[Compensation Committee Signature]
  [Date]
 
   
Mobile Mini, Inc.
  Date
 
   
[Employee Signature]
  [Date]
 
   
Employee
  Date

 



--------------------------------------------------------------------------------



 



Exhibit 10.2.1

NOTICE OF GRANT
OF
INCENTIVE STOCK OPTION
UNDER
THE MOBILE MINI, INC. 1999 STOCK OPTION PLAN (the “Plan”)

The Compensation Committee of the Board of Directors of Mobile Mini, Inc., (the
“Corporation”), has granted to you (“Grantee”) an incentive stock option under,
and subject at all times to the provisions of, the Plan to purchase shares of
the Corporation’s common stock as listed on the reverse side of this Notice of
Grant (the “Option Shares”), at an exercise price of [AMOUNT] U.S. per share
(the “Option”) which price is equal to at least 100% of the fair market value of
the Option Shares as of [DATE] (the “Grant Date”).

The term of this Option shall commence as of the Grant Date and, subject to the
provisions for earlier forfeiture or termination under the Plan and the vesting
requirements as set forth below, shall be in effect until the earlier of
(i) 5:00 p.m. Mountain Standard Time on the day preceding the tenth anniversary
of the Grant Date or (ii) 90 days after the date of termination of Grantee’s
employment with the Corporation.

The right of Grantee to exercise this Option shall vest with respect to the
number of Option Shares designated on the dates set forth on the reverse side of
this Notice of Grant; provided, however, that the Grantee must be employed by
the Corporation as of any Vesting Date for Grantee’s rights in the Option Shares
to vest. The foregoing shall not affect the right of Grantee to exercise this
Option in accordance with the provisions of Section 9 of the Plan with respect
to any Option Shares the rights to which have vested in accordance with the
vesting requirements set forth herein.

Prior to termination of this Option, Grantee may exercise this Option in whole
or in part with respect to any Option Shares the rights to which have vested.
The exercise by Grantee of the Option and Grantee’s rights and obligations with
respect thereto shall at all times be subject to the provisions of the Plan as
in effect from time to time, and the Plan is hereby made a part hereof, as well
as all applicable governmental regulations pertaining to the Option and exercise
thereof.

NOTICE TO GRANTEE: This Option is intended to be exempt from Section 16(b) of
the Securities Exchange Act of 1934, as amended, pursuant to Rule 16b-3 as
promulgated thereunder. Rule 16b-3 imposes various requirements, including a
holding period requirement with respect to the Option and the Option Shares, for
the qualification thereunder. The Corporation makes no representation or
warranty that the Option will qualify under such authority or that the
applicable holding periods will be satisfied by Grantee under the terms hereof.
This Option will be a compensatory option, the tax consequences of which are
governed under Section 83 of the Internal Revenue Code of 1986, as amended.
GRANTEE IS URGED TO SEEK INDEPENDENT ADVICE WITH RESPECT TO THE CONSEQUENCES
UNDER FEDERAL AND STATE SECURITIES AND INCOME TAX LAWS AND THE DUTIES IMPOSED
UPON GRANTEE RELATED TO THE GRANT, EXERCISE AND DISPOSITION OF THIS OPTION AND
THE OPTION SHARES.

ACCEPTANCE: By your signature on the reverse side of this form you accept the
Option described in this Notice of Grant, and agree to exercise the same only in
accordance with the terms and provision of this Agreement and the Plan, and
further agree by the acceptance of this Option to be bound by and to comply with
all terms and conditions of the Plan. By signing this form you acknowledge that
you have received a copy of the Plan, and understand that you may receive a copy
of the Plan as amended and effect at any time by requesting a copy from the
Corporation’s Secretary.

To accept this Option you must sign and date this Notice of Grant where
indicated on the reverse side and return the signed form to us at the following
address: Attn: Benefits Department, Mobile Mini, Inc., 7420 S. Kyrene Road,
Suite 101, Tempe, AZ 85283. Completed forms MUST be returned to the corporate
office at this address no later than [DAY], [DATE].

 